EXHIBIT 10.2


EXECUTION VERSION


SECOND AMENDMENT TO LETTER OF CREDIT REIMBURSEMENT AGREEMENT


This SECOND AMENDMENT TO LETTER OF CREDIT REIMBURSEMENT AGREEMENT (this “Second
Amendment”) is entered into as of July 13, 2017, between Dynegy Inc., a Delaware
corporation, as account party (the “Account Party”) and Macquarie Bank Limited,
a bank incorporated under the laws of Australia, as issuing bank and lender
(“MBL”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
LC Reimbursement Agreement referred to below (as amended hereby). The Account
Party and MBL are sometimes referred to herein collectively as the “Parties” and
each individually as a “Party.”


RECITALS
WHEREAS, the Account Party and MBL, as “Lender” and as “Issuing Bank,” are
parties to that certain Letter of Credit Reimbursement Agreement, dated as of
September 18, 2014 (as amended, modified or supplemented from time to time, the
“LC Reimbursement Agreement”);
WHEREAS, MBL, in its capacities as the Lender and the Issuing Bank under the LC
Reimbursement Agreement, has agreed to extend the Expiry Date of the Letter of
Credit as provided herein in accordance with Section 3.1 of the LC Reimbursement
Agreement;
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
SECTION 1. Amendment to LC Reimbursement Agreement. Effective as of the Second
Amendment Effective Date, Section 1.1 of the LC Reimbursement Agreement is
hereby amended by deleting the definition of “Expiry Date” and replacing it with
the following:
“5:00 p.m. New York City time on September 19, 2018.”
SECTION 2. Reference To And Effect Upon The Credit Agreement.
(a)    From and after the Second Amendment Effective Date, (i) the term
“Agreement” in the LC Reimbursement Agreement, and all references to the LC
Reimbursement Agreement in any other Credit Document, shall mean the LC
Reimbursement Agreement as modified by the First Amendment to Letter of Credit
Reimbursement Agreement dated August 10, 2016 and this Second Amendment, and
(ii) this Second Amendment shall constitute a Credit Document for all purposes
of the LC Reimbursement Agreement and the other Credit Documents.
(b)    Except as expressly herein set forth, all of the terms, conditions,
defined terms, covenants, representations, warranties and all other provisions
of the Credit Documents are herein ratified and confirmed and shall remain in
full force and effect.
(c)    The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver or relinquishment
of any right, power or remedy of the Lender or the Issuing Bank under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents. MBL, in its capacities as the Lender and the Issuing Bank hereby
expressly reserves all of its rights, remedies and claims under the Credit
Documents.
 
SECTION 3.     Effectiveness.    This Second Amendment shall become effective on
the first date (the “Second Amendment Effective Date”) on which each of the
following has occurred:
(a)    Execution of Counterparts. The Lender shall have received counterparts of
this Second Amendment duly executed by each of the Parties hereto.
(b)    Officer’s Certificate. Lender shall have received a certificate, dated
the Second Amendment Effective Date and signed by an officer of the Account
Party, certifying compliance with Section 4 hereof and that as of the Second
Amendment Effective Date, and after giving effect to the Second Amendment, no
Default or Event of Default has occurred and is continuing.


1
Americas 93041309 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT 10.2


(c)    Payment of Expenses. The Lender shall have received reimbursement of all
reasonable and documented out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of Bracewell LLP as counsel to the Lender)
invoiced at least one Business Day prior to the Second Amendment Effective Date
and payable by the Account Party in accordance with the terms of the LC
Reimbursement Agreement in connection with the transactions contemplated herein.
SECTION 4.     Representations and Warranties. By its execution below, the
Account Party hereby represents and warrants that:
(a)    As of the Second Amendment Effective Date, each of the representations
and warranties contained in Article VI of the LC Reimbursement Agreement and
each other Credit Document are true and correct in all material respects on and
as of the Second Amendment Effective Date, after giving effect to this Second
Amendment, as though made on and as of the Second Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided that
to the extent such representation and warranty is qualified as to materiality,
such representation and warranty is true and correct in all respects; provided,
however, for purposes of this Second Amendment, the representations and
warranties contained in Article VI of the LC Reimbursement Agreement are
modified as follows:
i.
The reference to the phrase “Effective Date” in clause (e) and clause (f) of
such Article shall mean the “Second Amendment Effective Date”;

ii.
The reference to “December 31, 2013” in clause (f) of such Article shall mean
“December 31, 2016” and the reference to “March 31, 2014” in such clause (f)
shall mean “March 31, 2017”; and

iii.
The reference to “December 31, 2013” in clause (g) of such Article shall mean
“December 31, 2017.”

(b)    As of the Second Amendment Effective Date, the Security Documents remain
in full force and effect and such Security Documents cover all Obligations,
after giving effect to this Second Amendment.
(c)    As of the Second Amendment Effective Date, and after giving effect to the
Second Amendment, no breach or default under any of the Guaranteed Contracts has
occurred and is continuing which would entitle the Beneficiary to make a Demand
for Payment (as defined in the Letter of Credit).
(d)    The execution, delivery and performance of this Second Amendment are
within the Account Party’s corporate powers and have been duly authorized by all
necessary corporate action.
(e)    This Second Amendment has been duly executed and delivered by the Account
Party and constitutes a legal, valid and binding obligation of the Account
Party, enforceable against the Account Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 5.     Counterparts, Etc. This Second Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any Party
hereto may execute and deliver a counterpart of this Second Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Second Amendment signed by such Party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature. Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute part of this
Second Amendment for any other purpose.
SECTION 6.     Governing Law. This Second Amendment and the rights and
obligations of the parties under this Second Amendment shall be governed by,
enforced and construed and interpreted in accordance with the law of the State
of New York.


[Signature Pages to follow]


2
Americas 93041309 (2K)
 
 




--------------------------------------------------------------------------------


EXHIBIT 10.2


IN WITNESS WHEREOF, this Second Amendment has been executed by the Parties
hereto as of the date first written above.


DYNEGY INC., as Account Party
By:
    /s/ Kimberly Peck        
Name:    Kimberly Peck
Title:     Assistant Treasurer



Signature Page to Second Amendment to Dynegy LC Reimbursement Agreement


Americas 93041309 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT 10.2


 
MACQUARIE BANK LIMITED, as Lender and as Issuing Bank


By:
    /s/ Robert Trevena        
Name:    Robert Trevena
Title:    Division Director



By:
    /s/ Nathan Booker        
Name:    Nathan Booker
Title:    Division Director















Signature Page to Second Amendment to Dynegy LC Reimbursement Agreement


Americas 93041309 (2K)
 
 


